EXHIBIT 10.10


[dbfull.jpg]
        
For Bank Use Only. Insert Applicant Name:
SunPower Corporation


CONTINUING AGREEMENT FOR STANDBY LETTERS OF CREDIT AND DEMAND GUARANTEES
September 27, 2011
(Date)
Deutsche Bank AG New York Branch
and
Deutsche Bank Trust Company Americas
60 Wall Street
New York, New York 10005
Attention: Brent Haapanen


To induce each of you, in your sole discretion from time to time, to issue one
or more irrevocable letters of credit or demand guarantees at the request of
Applicant (as defined below), in substantially such form as Applicant shall
request, Applicant unconditionally and irrevocably agrees with you, including as
to each Credit (as defined below), as follows:
1.Defined Terms. As used in this agreement (as amended, supplemented or
otherwise modified from time to time, including the application for the Credit,
this "Agreement"), the following terms have the respective meanings specified
below, unless the context requires otherwise:
"Adherence Agreement" means an agreement substantially in the form of Exhibit A
hereto, pursuant to which Applicant may designate any of its subsidiaries as a
Subsidiary Applicant in accordance with Section 4(e).
"Applicant" means the party signing below, and in the case of a request for
issuance of a demand guarantee under the URDG includes such party in its role as
the Instructing Party.
"Base Rate" means, for any day (or, if such day is not a Business Day, the
immediately preceding Business Day), a rate per annum equal to the greater of
(a) the Overnight Federal Funds Rate for such day plus 1/2 of 1% or (b) the
Prime Lending Rate for such day.
"Beneficiary" means, at any time, the beneficiary(ies) of the Credit, including
any second or substitute beneficiary(ies) or transferee(s) under a transferable
Credit and any successor of a beneficiary by operation of law.
"Business Day" means any day that is not a Saturday, Sunday or other day on
which commercial banks are authorized or required to close in New York City or
at such other place where Issuer is obligated to honor a presentation or
otherwise act under the Credit or this Agreement.
"Collateral" has the meaning provided in Section 12.
"counter-guarantee" has the meaning assigned thereto under the URDG.
"Credit" means each letter of credit or demand guarantee referred to in the
introductory paragraph hereof (including any bid bond, performance bond or
similar undertaking issued or undertaken by Issuer), and includes any amendment
or replacement thereof authorized by its terms or by consent of Applicant and,
at Issuer's option, any pre-advice thereof.
"demand guarantee" has the meaning assigned thereto under the URDG, and unless
the context requires otherwise includes a counter-guarantee.
"Dollars" or "$" mean, at any time, the lawful currency of the United States of
America.
"Event of Default" has the meaning provided in Section 17.
"Exchange Act" means the United States Securities Exchange Act of 1934.
"Fee Letter" means the Fee Letter, dated as of the date hereof, between Issuer
and Applicant (as amended, supplemented or otherwise modified from time to
time).



--------------------------------------------------------------------------------

"Indemnified Party" means Issuer and each officer, director, affiliate, employee
and agent thereof.
"Instructing Party" has the meaning assigned to such term under the URDG.
"ISP" means the International Standby Practices 1998, International Chamber of
Commerce Publication No. 590.
"Issuer" means Deutsche Bank AG New York Branch and Deutsche Bank Trust Company
Americas, including each as "guarantor" or "counter-guarantor," as applicable,
within the meaning of the URDG, but with respect to any particular Credit, means
whichever one of them issued such Credit.
"Issuer's Office" means Issuer's address for notices under this Agreement.
"Material Adverse Effect" has the meaning provided in Section 15.
"Notice of Termination" means a notice substantially in the form of Exhibit B
hereto, which Applicant may execute and deliver to Issuer in accordance with
Section 4(e).
"Obligations" means all present and future obligations of Applicant under this
Agreement or in respect of the Credit, whether absolute or contingent, joint,
several or independent, including interest accruing at the rate provided in this
Agreement on or after the commencement of any bankruptcy or insolvency
proceeding, whether or not allowed or allowable.
"Overnight Federal Funds Rate" means, at any time, the rate per annum at which
Issuer, in its sole discretion, can acquire Federal funds in the interbank
overnight federal funds market including through brokers of recognized standing.
"Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, government (including
any subdivision, agency, court, central bank, or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government) or other entity.
"Practices" has the meaning provided in Section 26(b).
"Prime Lending Rate" means the rate of interest Issuer announces from time to
time as Issuer's prime lending rate for unsecured commercial loans within the
United States of America (but is not intended to be the lowest rate of interest
Issuer charges in connection with extensions of credit to borrowers).
"Security Agreement" has the meaning provided in Section 12.
"Subsidiary Account Party" means any direct or indirect subsidiary of Applicant
(a) listed on Schedule I hereto and approved as a Subsidiary Account Party
hereunder by Issuer's signing Schedule I in its sole discretion or (b) that
Applicant may from time to time list on a supplement to Schedule I with the
written approval of Issuer in its sole discretion.
"Subsidiary Applicant" means (a) each direct or indirect subsidiary of Applicant
that has executed and delivered this Agreement as a "Subsidiary Applicant" in
the space provided below and (b) each other direct or indirect subsidiary of
Applicant from time to time approved in writing by Issuer as a Subsidiary
Applicant in accordance with Section 4(e), in each case other than any such
subsidiary that has ceased to be a "Subsidiary Applicant" pursuant to Section
4(e).
"Taxes" means all present and future taxes, levies, imposts, deductions,
charges, withholdings and related liabilities, excluding (a) taxes that are
imposed on (or measured by) Issuer's overall net income by the United States and
taxes that are imposed on its overall net income (and franchise taxes imposed in
lieu thereof) by the state or foreign jurisdiction under the laws of which
Issuer is organized or any political subdivision thereof, (b) any branch profits
tax or any similar tax that is imposed by any jurisdiction described above, and
(c) any withholding tax that is attributable to Issuer's failure to comply with
applicable provisions of Sections 1471 through 1474 of the Internal Revenue Code
of 1986, as amended.
"UCC" means the Uniform Commercial Code, as in effect from time to time in the
applicable jurisdiction.
"UCP" means the Uniform Customs and Practice for Documentary Credits, 2007
Revision, International Chamber of Commerce Publication No. 600.
"URDG" means the Uniform Rules for Demand Guarantees, 2010 Revision,
International Chamber of Commerce Publication No. 758.

2

--------------------------------------------------------------------------------

2.Issuance; Reimbursement. Unless you otherwise agree in writing, you shall have
sole discretion whether to issue any Credit and to determine whether the issuer
thereof shall be Deutsche Bank AG New York Branch or Deutsche Bank Trust Company
Americas. Applicant will reimburse Issuer the amount of each payment Issuer
makes under the Credit within five Business Days of the date Issuer notifies
Applicant of such payment; provided that if the Credit provides for acceptance
of a time draft or incurrence of a deferred payment obligation and if Issuer
notifies Applicant of such acceptance or incurrence at least five Business Days
in advance of its maturity, reimbursement shall be due sufficiently in advance
of its maturity to enable Issuer to arrange for its cover in same day funds to
reach the place where it is payable no later than the date of its maturity. Each
reimbursement shall be without prejudice to Applicant's rights under Section
8(b).


3.Fees, Costs and Expenses. Applicant will pay to Issuer (i) fees in respect of
the Credit at such rates and times as Applicant and Issuer agree in writing
(including, if applicable, issuance fees, maintenance fees, amendment fees,
drawing fees, transfer fees, and assignment of proceeds fees), (ii) on demand,
all reasonable costs and expenses (including reasonable and documented
attorney's fees and disbursements) that Issuer incurs in connection with the
preparation, execution and delivery of this Agreement, (iii) all reasonable
costs and expenses in complying with any governmental exchange, currency control
or other law, rule or regulation of any country now or hereafter applicable to
the purchase or sale of, or dealings in, foreign currency, (iv) any stamp tax,
recording tax, or similar tax or fee, and (v) any adviser's, confirmer's, or
other nominated person's fees and expenses with respect to the Credit that are
chargeable to Applicant or Issuer (if the application for the Credit requested
or authorized such advice, confirmation or other nomination, as applicable).


4.Payments; Currency; Interest; Computations; Designation of Subsidiary
Applicants.
(a)All amounts due from Applicant under this Agreement shall be paid to Issuer
at Issuer's Office without defense, setoff, or counterclaim, in Dollars and in
immediately available funds; provided that if the amount due is based upon
Issuer's payment in a currency other than Dollars, Applicant will pay the
equivalent of such amount in Dollars computed at Issuer's selling rate for cable
transfers to the place where and in the currency in which Issuer paid, or, at
Issuer's option, Applicant will pay in such other currency, place, and manner as
Issuer reasonably specifies in writing. Applicant's obligation to make payments
in any currency (the "Specified Currency") shall not be discharged or satisfied
by any tender, or any recovery pursuant to any judgment or otherwise, which is
expressed in or converted into any currency other than the Specified Currency,
except to the extent that such tender or recovery results in the actual receipt
by Issuer at Issuer's Office of the full amount of the Specified Currency
payable under this Agreement. Applicant shall indemnify Issuer for any shortfall
and Applicant's obligation to make payments in the Specified Currency shall be
enforceable as an alternative or additional cause of action to the extent that
such actual receipt is less than the full amount of the Specified Currency
expressed to be payable hereunder, and shall not be affected by judgment being
obtained for other sums due hereunder.


(b)If Applicant fails to fully reimburse Issuer on the date of any payment under
the Credit, then Applicant will pay interest to Issuer on such unreimbursed
amount at a variable interest rate equal to (i) until the date reimbursement is
due under Section 2, the Base Rate, and (ii) thereafter, the rate provided in
the following sentence. Without limiting Applicant's obligation to make all
payments hereunder when due, Applicant will pay to Issuer, on demand, interest
on all overdue amounts hereunder from the due date through the payment date at a
variable interest rate equal to the sum of 1% per annum plus the Base Rate from
time to time. Any change in the interest rate resulting from a change in the
Base Rate shall take effect on the date of such change in the Base Rate. If any
payment shall be due on a day that is not a Business Day, such payment shall be
made on the next Business Day and interest shall be paid for each additional day
elapsed.
 
(c)All computations of interest under this Agreement shall be based on a 365-day
or, if applicable, a 366-day year for the actual number of days elapsed. All
computations of fees under this Agreement shall be based on a 360-day year for
the actual number of days elapsed and based upon the available or face amount of
the Credit at any time shall be calculated by reference to the greatest amount
for which Issuer may be contingently liable under any circumstances under the
Credit at such time or thereafter, giving effect to any scheduled increases in
accordance with the terms of the Credit.


(d)Any application that Applicant may make for the issuance of a Credit may be
made by any Subsidiary Applicant for the account of such Subsidiary Applicant,
and thereafter such Subsidiary Applicant may also make any application for the
extension of the term or increase in the amount of such Credit or any other
amendment thereto or waiver of discrepancies thereunder. Applicant and the
applicable Subsidiary Applicant shall be jointly and severally liable to Issuer
for all the reimbursement, indemnification and other obligations,
representations, warranties and other agreements of Applicant under this
Agreement in respect of any Credit requested by such Subsidiary Applicant.

3

--------------------------------------------------------------------------------

Applicant and the applicable Subsidiary Applicant represent and warrant that at
the time of issuance of any Credit for the account of such Subsidiary Applicant
(or of any increase or extension thereof), such Subsidiary Applicant is a direct
or indirect majority-owned subsidiary of Applicant.


(e)Subject to Issuer's written consent in its sole discretion, Applicant from
time to time may designate any direct or indirect majority-owned subsidiary of
Applicant as a Subsidiary Applicant by (i) delivering to Issuer an Adherence
Agreement executed by such proposed Subsidiary Applicant and countersigned by
Applicant and Issuer, (ii) taking such further actions as Issuer may reasonably
request, including executing and delivering other instruments, documents, and
agreements corresponding to those obtained in respect of Applicant, all in form
and substance reasonably satisfactory to Issuer, and (iii) providing Issuer with
a reasonable opportunity to perform any due diligence concerning such proposed
Subsidiary Applicant, including any new customer intake procedures imposed by
applicable law or regulation or by internal policy of Issuer (such as OFAC and
"know your customer" checks and obtaining evidence of corporate organization and
existence and due authorization and incumbency of signatories). Upon such
delivery and the taking of such further actions, such subsidiary shall for all
purposes of this Agreement be a Subsidiary Applicant hereunder and a party to
this Agreement, until Applicant shall have executed and delivered to Issuer a
Notice of Termination in respect of such subsidiary, whereupon such subsidiary
shall cease to be a Subsidiary Applicant. Notwithstanding the preceding
sentence, no such Notice of Termination will become effective as to any
Subsidiary Applicant at a time when any Obligations of such Subsidiary Applicant
shall be outstanding hereunder or any Credit issued at the request of such
Subsidiary Applicant shall be outstanding; provided that such Notice of
Termination shall be effective to terminate such Subsidiary Applicant's right to
request the issuance of any new Credits hereunder or any increase in the amount
of any other Credit.
5.Capital Adequacy; Additional Costs. If Issuer determines that the introduction
or effectiveness of, or any change in, any treaty, international agreement, law,
rule or regulation or compliance with any directive, guideline or request from
any central bank or other governmental or quasi-governmental authority (whether
or not having the force of law), or any change in the interpretation of any of
the foregoing, affects the amount of capital, insurance or reserves (including
special deposits, deposit insurance or similar requirements) to be maintained by
Issuer or any corporation controlling Issuer, or otherwise increases the costs
of, or reduces the amount received or receivable by, Issuer or any corporation
controlling Issuer, and Issuer determines that the amount of such capital,
insurance or reserve or other increased cost or reduction, as the case may be,
is increased or reduced by or based upon the existence of this Agreement or the
Credit (excluding any increase or reduction to the extent that it is
attributable to the requirement of any governmental authority or
quasi-governmental authority which regulates Issuer or any corporation
controlling Issuer which is imposed by reason of the quality of Issuer's assets
or those of such corporation controlling Issuer and not generally imposed on all
entities of the same kind regulated by the same authority), then Applicant shall
pay to Issuer, within fifteen Business Days after demand from time to time, such
additional amounts as Issuer may demand to compensate for the increase or
reduction, as the case may be; provided that such demand shall include a
statement of the basis for such demand and a calculation in reasonable detail of
the amount demanded and Issuer computes all amounts due under this paragraph on
a reasonable basis.
6.Taxes. All payments to Issuer hereunder shall be made free and clear of and
without deduction for any Taxes. If any Taxes shall be required to be deducted
from any sum payable under this Agreement, then: (i) the sum payable under this
Agreement shall be increased so that after making all required deductions Issuer
receives an amount equal to the sum Issuer would have received had no such
deductions been required; (ii) Applicant shall be responsible for payment of the
amount to the relevant taxing authority; (iii) Applicant shall indemnify Issuer
for any such Taxes imposed on or paid by Issuer and any liability (including
penalties, interest and expenses) arising from its payment or in respect of such
Taxes within thirty days from the date Issuer makes written demand therefor; and
(iv) Applicant shall provide to Issuer within thirty days of any payment to a
taxing authority the original or a certified copy of the receipt evidencing each
Tax payment.
7.Indemnification. Applicant will indemnify and hold harmless each Indemnified
Party from and against any and all claims, liabilities, losses, damages, costs
and expenses (including reasonable and documented attorney's fees and
disbursements) that arise out of or in connection with: (i) the Credit, any
demand for payment, other presentation or request under the Credit, or the
transaction(s) supported by the Credit, (ii) any payment or other action taken
or omitted to be taken in connection with the Credit or this Agreement, (iii)
any act or omission, whether rightful or wrongful, of any present or future de
jure or de facto government or governmental authority with respect to this
Agreement or the Credit or any other cause beyond Issuer's control or (iv) any
indemnity or other undertaking that Applicant requests or authorizes Issuer to
issue to induce any other financial institution (including any branch or
affiliate of Issuer) to issue its own letter of

4

--------------------------------------------------------------------------------

credit, demand guarantee, or other undertaking in connection with any Credit,
except in each case to the extent such liability, loss, damage, cost or expense
resulted from such Indemnified Party's negligence or willful misconduct.
8.Obligations Absolute; Claims Against Issuer; Exculpations; Limitations of
Liability.
(a)Applicant's obligation to reimburse Issuer shall be absolute, unconditional
and irrevocable and shall be paid strictly in accordance with the terms of this
Agreement, irrespective of: (i) if any other Person shall at any time have
guaranteed or otherwise agreed to be liable for any of the Obligations or
granted any security therefor, any change in the time, manner or place of
payment of or any other term of the obligations of such other Person, (ii) any
exchange, change, waiver or release of any collateral for, or any other Person's
guarantee of or other liability for, any of the Obligations, (iii) the existence
of any claim, setoff, defense or other right that Applicant or any other Person
may at any time have against any Beneficiary, any assignee of proceeds of the
Credit, Issuer or any other Person, (iv) any presentation under the Credit being
forged or fraudulent or any statement therein being untrue or inaccurate, or (v)
any other circumstance that might, but for the provisions of this Section,
constitute a legal or equitable discharge of or defense to any or all of the
Obligations.
(b)The foregoing shall not excuse Issuer from liability to Applicant in any
independent action or proceeding that is brought by Applicant against Issuer
following reimbursement by Applicant to Issuer to the extent of any direct
damages suffered by Applicant that were caused by Issuer's gross negligence or
willful misconduct; provided that (i) Issuer shall be deemed to have acted with
reasonable care if it acts in accordance with standard letter of credit practice
or standard demand guarantee practice, as applicable, of commercial banks
located in New York City; and (ii) Applicant's aggregate remedies against Issuer
for wrongfully honoring a presentation or wrongfully retaining honored documents
shall not exceed the aggregate amount paid by Applicant to Issuer with respect
to the honored presentation, plus interest.
(c)Without limiting any other provision of this Agreement, Issuer: (i) may rely
upon any oral, telephonic, facsimile, electronic, written or other communication
reasonably believed to have been authorized by Applicant, (ii) shall not be
responsible for errors, omissions, interruptions or delays in transmission or
delivery of any message, advice or document in connection with the Credit,
whether transmitted by courier, mail, telex, any other telecommunication, or
otherwise (whether or not they be encrypted), or for errors in interpretation of
technical terms or in translation (and Issuer may transmit Credit terms without
translating them), (iii) may honor any presentation under the Credit that
appears on its face to substantially comply with the terms and conditions of the
Credit, (iv) may honor a demand for payment under a demand guarantee or
counter-guarantee that is issued subject to the URDG even where (A) in the case
of a demand guarantee other than a counter-guarantee, such demand for payment is
not supported by a statement indicating in what respect Applicant is in breach
of its obligations under any underlying agreement or transaction, unless the
demand guarantee expressly requires presentation of such supporting statement
and regardless of whether such demand guarantee expressly excludes any
requirement for such a supporting statement or (B) in the case of a
counter-guarantee, such demand is not supported by a statement by the party to
whom such counter-guarantee was issued indicating that such party has received a
complying demand under the demand guarantee or counter-guarantee issued by such
party, unless the counter-guarantee expressly requires presentation of such
supporting statement and regardless of whether the related counter-guarantee
expressly excludes the requirement for such a supporting statement, (v) in the
case of a demand for payment under a demand guarantee that is issued subject to
the URDG, shall be deemed (A) to have timely paid if it pays within one Business
Day after determining that such demand is complying or (B) to have timely
refused to pay if it gives notice of rejection of such demand not later than the
close of the fifth Business Day following the day of presentation of such
demand, (vi) may replace a purportedly lost, stolen or destroyed original
Credit, waive a requirement for its presentation, or provide a replacement copy
to any Beneficiary, (vii) if no form of draft is attached as an exhibit to the
Credit, may accept as a draft any written or electronic demand or request for
payment under the Credit, and may disregard any requirement that such draft bear
any particular reference to the Credit, (viii) unless the Credit specifies the
means of payment, may make any payment under the Credit by any means it chooses,
including by wire transfer of immediately available funds, (ix) may select any
branch or affiliate of Issuer or any other bank to act as advising,
transferring, confirming and/or nominated bank under the law and practice of the
place where it is located (if the application for the Credit requested or
authorized advice, transfer, confirmation and/or nomination, as applicable), (x)
may amend the Credit to reflect any change of address or other contact
information of any Beneficiary, (xi) shall not be obligated to examine, and may
disregard for purposes of determining compliance of any presentation with the
terms and conditions of the Credit, (A) any presented document not called for by
the terms and conditions of the Credit and (B) that portion, if any, of any
presented document called for by the terms and conditions of the Credit that
contains data not called for by the terms and conditions of the Credit
regardless of whether such data conflicts with data in the Credit or any other
presented document, (xii) in the case of a demand guarantee that is issued
subject to the URDG, shall be deemed to have timely informed the Instructing
Party of any demand for payment thereunder and of any request, as an
alternative, to extend the expiry of such demand guarantee if it so informs the
Instructing Party within three Business Days following the Business Day upon
which Issuer receives such demand or request, and (xiii) shall not be
responsible for any other action or inaction

5

--------------------------------------------------------------------------------

taken or suffered by Issuer under or in connection with the Credit, if required
or permitted under any applicable domestic or foreign law or letter of credit or
demand guarantee practice. None of the circumstances described in this Section
8(c) shall impair Issuer's rights and remedies against Applicant or place Issuer
under any liability to Applicant.
(d)Applicant will notify Issuer in writing of any objection Applicant may have
to Issuer's issuance or amendment of the Credit, Issuer's honor or dishonor of
any presentation under the Credit, or any other action or inaction taken by
Issuer under or in connection with this Agreement or the Credit. Applicant's
notice of objection must be delivered to Issuer within fifteen Business Days
after Applicant receives notice of the action or inaction it objects to.
Applicant's failure to give notice of objection within such period shall
automatically waive Applicant's objection. Applicant's acceptance or retention
beyond such period of any original documents presented under the Credit, or of
any property for which title is conveyed by such documents, shall ratify
Issuer's honor of the applicable presentation(s).
(e)Issuer shall not be liable in contract, tort, or otherwise for any punitive,
exemplary, consequential, indirect or special damages (including for any
consequences of forgery or fraud by any Beneficiary or any other Person).
9.Applicant Responsibility, Etc. Applicant's ultimate responsibility for the
final text of the Credit shall not be affected by any assistance Issuer may
provide such as drafting or recommending text. Issuer may, without incurring any
liability to Applicant or impairing its entitlement to payment under this
Agreement, honor the Credit despite notice from Applicant of, and without any
duty to inquire into, any purported defense to honor or any claim against any
Beneficiary or any other Person.
10.Transfers. If the Credit is issued in transferable form, Issuer shall have no
duty to determine the identity of anyone appearing in any transfer request,
draft or other document as transferee, or the validity or correctness of any
transfer made pursuant to documents that appear on their face to be
substantially in accordance with the terms and conditions of the Credit.
11.Extensions and Modifications; Waivers of Discrepancies. This Agreement shall
be binding upon Applicant with respect to any replacement, extension or
modification of the Credit or waiver of discrepancies authorized by Applicant.
Except as may be provided in the Credit or otherwise agreed to in writing by
Issuer in its sole discretion, Issuer shall have no duty to (i) issue or refrain
from issuing notice of (A) its election not to extend the Credit, (B) if the
Credit by its terms permits it to do so, its election to terminate the Credit
prior to its stated expiration date, or (C) if the Credit by its terms permits
it to do so, its election not to reinstate the amount of any drawing under the
Credit or (ii) otherwise amend or modify the Credit.
12.Collateral; Security Agreement. To secure all the Obligations, Applicant has
granted to Issuer a security interest in certain property of Applicant (the
"Collateral") pursuant to that Security Agreement (MMDA Investment Option) of
even date herewith between Applicant and Issuer (as amended, supplemented or
otherwise modified from time to time, the "Security Agreement").
13.[Reserved].
14.[Reserved].
15.Covenants of Applicant. Applicant will (i) comply with all applicable laws,
rules and regulations, except where the failure to do so could not reasonably be
expected to have a material adverse effect ("Material Adverse Effect") on (A)
the business, financial condition, operations or properties of Applicant and its
subsidiaries, taken as a whole, (B) Applicant's ability to perform its
obligations, taken as a whole, under this Agreement, the Security Agreement, or
the Fee Letter or (C) the validity or enforceability of this Agreement, the
Security Agreement or the Fee Letter, (ii) unless Applicant timely files
(without giving effect to any extension), regular annual and quarterly financial
statements with the U.S. Securities and Exchange Commission, or any successor
thereto (the “SEC”), pursuant to the Exchange Act, deliver financial statements
and such other information concerning Applicant's financial condition, business
and prospects as Issuer may reasonably request from time to time, (iii) permit
Issuer to inspect (upon one Business Day's notice) Applicant's books and records
during regular business hours, and (iv) within five Business Days after the
actual knowledge of an officer of Applicant of such occurrence, notify Issuer in
writing of the occurrence of an Event of Default, specifying the nature thereof
and the action Applicant proposes to take with respect thereto.
16.Representations and Warranties; Subsidiary Account Parties.
(a)Applicant represents and warrants as of the date of this Agreement and also
as of the date of issuance of the Credit (or of any increase or extension
thereof) that: (i) it is duly organized, validly existing and in good standing
under the laws of its jurisdiction of organization with the power and authority
to carry on its business; (ii) its execution, delivery and performance of this
Agreement, the Security Agreement and the Fee Letter and the transactions

6

--------------------------------------------------------------------------------

contemplated hereby and thereby, (A) are within its powers, (B) have been duly
authorized, (C) do not contravene any charter provision, by-law, resolution of
Applicant, (D) do not conflict with any contract or other undertaking binding on
it or its properties, which, could reasonably be expected to have a Material
Adverse Effect; (E) do not violate any law, rule or regulation, or any order,
writ, judgment, decree, award or permit of any arbitration tribunal, court or
other governmental authority applicable to it or any of its properties, which,
could reasonably be expected to have a Material Adverse Effect; and (F) do not
require any notice, filing or other action to or by any governmental authority
(other than those that have been made or obtained and are in full force and
effect); (iii) this Agreement is its legal, valid and binding obligation,
enforceable against it in accordance with its terms; (iv) except as disclosed in
Applicant's filings with the SEC from time to time, there is no pending or
threatened action or investigation which could reasonably be expected to have a
Material Adverse Effect; (v) it is not an investment company within the meaning
of the Investment Company Act of 1940 or, directly or indirectly, controlled by
or acting on behalf of any party which is such an investment company; (vi)
immediately after giving effect to the issuance of the Credit (or any increase
or extension thereof), no Event of Default has occurred and is continuing; and
(vii) its execution, delivery and performance hereof constitute private rather
than public or government acts and neither it nor any of its property has any
immunity from jurisdiction of any court or from set-off or any legal process
under the laws of the State of New York or the laws of its jurisdiction of
organization.
(b)Without limiting any Obligations of Applicant hereunder, Applicant
represents, warrants and agrees as to any Credit issued to support obligations
of a Subsidiary Account Party that: (i) Applicant is duly authorized to act for
and bind such Subsidiary Account Party with respect to such Credit and this
Agreement; (ii) such Subsidiary Account Party shall be jointly and severally
liable with Applicant for the reimbursement, indemnification and other
obligations, representations, warranties and agreements of Applicant hereunder
in respect of such Credit, but not for the reimbursement, indemnification or
other obligations, representations, warranties or agreements of Applicant
hereunder in respect of any Credit not issued to support obligations of such
Subsidiary Account Party; (iii) such Subsidiary Account Party has consented to
its being referred to as the "applicant", "account party", "client", "customer"
or "instructing party" at whose request or on whose behalf or for whose account
such Credit is issued; (iv) such Subsidiary Account Party has consented to its
not having any rights under this Agreement (including any right to request that
Issuer issue or amend such Credit or that Issuer dispose of any documents
presented under such Credit (or any goods represented thereby) in any particular
manner) and to Issuer's treating Applicant as the sole Person entitled to
exercise such rights with respect to such Credit; (v) such Subsidiary Account
Party is a direct or indirect majority-owned subsidiary of Applicant at the time
of issuance of such Credit (or of any increase or extension thereof); (vi) such
Subsidiary Account Party is bound by all the limitations of liability and
exculpations in Issuer's favor contained herein and subject to all the rights
and remedies in Issuer's favor referred to herein as if it were Applicant; and
(vii) Issuer shall not be required to send any notice hereunder to such
Subsidiary Account Party, but if Issuer in its sole discretion chooses to do so,
Issuer may send such notice as provided herein care of Applicant and such notice
shall be effective as if given to such Subsidiary Account Party.
17.Events of Default. Each of the following shall be an "Event of Default"
hereunder: (i) other than as a result of administrative or technical error so
long as such error is corrected within three Business Days of notification to
Applicant of such error, Applicant's failure to pay any reimbursement Obligation
in respect of any drawing under any Credit within five Business Days after the
same becomes due, (ii) Applicant's failure to pay any other Obligation within
ten Business Days after the date when due, (iii) Applicant's failure to perform
or observe any term or covenant of this Agreement (not otherwise an Event of
Default) for more than 30 days after Issuer notifies Applicant in writing of
such failure, except where such default cannot be reasonably cured within 30
days but can be cured within 60 days, Applicant has (A) during such 30-day
period commenced and is diligently proceeding to cure the same and (B) such
default is cured within 60 days after the earlier of becoming aware of such
failure and receipt of notice to Applicant from Issuer specifying such failure,
(iv) Applicant's breach in any material respect of any representation or
warranty made in this Agreement, the Security Agreement or the Fee Letter and
such inaccuracy is not remedied within 30 days after receipt of notice to
Applicant from Issuer specifying such inaccuracy, (v) (A) Applicant's failure to
pay when due at final stated maturity beyond the applicable grace period any
indebtedness for borrowed money (other than the Obligations) of Applicant to
Issuer or another having an aggregate principal amount greater than $50,000,000
(or the equivalent in any foreign currency), or (B) the acceleration of the
final stated maturity of any such indebtedness, (vi) Applicant's repudiation of,
or assertion of the unenforceability of, this Agreement, the Security Agreement
or the Fee Letter or other agreement or undertaking supporting this Agreement,
or any court or other governmental authority shall issue any order, ruling or
determination that this Agreement or such other agreement or undertaking is not
in full force and effect, (vii) Applicant's dissolution or termination, (viii)
institution by Applicant of any proceeding under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors or seeking or consenting to
the appointment of a liquidator, conservator, custodian, receiver,
rehabilitator, trustee or other similar official for Applicant or for any
substantial part of its property, or consent by Applicant to the institution of,
or failure to contest in a timely and appropriate manner, any proceeding

7

--------------------------------------------------------------------------------

described in Section 15(viii), or filing by Applicant of an answer admitting the
material allegations of a petition filed against it in any proceeding described
in Section 15(ix), or Applicant shall take any action for the purpose of
effecting any of the foregoing, (ix) institution against Applicant of any
proceeding under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors or seeking the appointment of a liquidator, conservator,
custodian, receiver, rehabilitator, trustee or other similar official for
Applicant or for any substantial part of its property, and any such proceeding
or case shall be unstayed and in effect for more than 90 days, or an order for
relief shall be entered therein, (x) Applicant's making an assignment for the
benefit of creditors, (xi) Applicant's insolvency or inability generally to pay
its debts as they become due, or (xii) the failure by Applicant to pay one or
more final judgments having an aggregate amount greater than $50,000,000 (or the
equivalent in any foreign currency) against Applicant which remains unstayed and
unsatisfied for more than 60 days.
18.Remedies. If any Event of Default shall have occurred and be continuing,
Issuer may take any one or more of the following actions: (i) declare the amount
of the Credit and any other Obligations then outstanding or accrued due and
payable by Applicant immediately (provided that if the Event of Default is
described in Section 15(viii), (ix) or (x), then such amount shall become due
and payable immediately and automatically), in which case Applicant shall pay
such amount to Issuer to be applied to pay any matured Obligations and held as
cash collateral in a non-interest bearing account for any contingent
Obligations, (ii) require Applicant to (and Applicant agrees that it shall) use
its best efforts to cause Issuer to be promptly released from all its
obligations under the Credit, and (iii) exercise any and all other rights and
remedies available under the Security Agreement or at law, in equity, or
otherwise to secure, collect, enforce or satisfy the Obligations. At Issuer's
request during the continuance of any Event of Default, Applicant will assemble
any Collateral and make it available to Issuer at a place designated by Issuer
that is reasonably convenient to Issuer and Applicant. In addition, during the
continuance of any Event of Default, Issuer may, without notice except as
specified below, (i) obtain, cancel and adjust and settle losses under any
insurance on any Collateral and endorse and negotiate any drafts, documents or
instruments constituting Collateral, in each case in its own name or in the name
and as agent of Applicant, or (ii) sell any or all of the Collateral at public
or private sale, at any of Issuer's offices or elsewhere, for cash, on credit or
for future delivery (but without credit risk to Issuer). To the extent notice of
sale of the Collateral shall be required by law, Applicant agrees that written
notice at least five days prior to the date of public sale or prior to the date
after which private sale is to be made constitutes reasonable notification.
Applicant shall pay to Issuer on demand all costs and expenses (including
reasonable attorney's fees and disbursements) in connection with the custody,
preservation or sale of, or other realization upon, the Collateral. Issuer may
hold the proceeds of the Collateral as additional collateral under this
Agreement or apply the proceeds to the payment of any of the Obligations, at
such times and in such order as Issuer may determine. Issuer shall pay any
surplus to Applicant or to whomever may be lawfully entitled to receive the
surplus, and Applicant shall be liable for any deficiency.
19.[Reserved.].
20.Waiver of Immunity. Applicant acknowledges that this Agreement is, and the
Credit will be, entered into for commercial purposes of Applicant. To the extent
that Applicant or any of its assets has or hereafter acquires any right of
sovereign or other immunity from or in respect of any legal proceedings to
enforce or collect upon any Obligation or any other agreement relating to the
transactions contemplated herein, Applicant hereby irrevocably waives any such
immunity and agrees not to assert any such right or claim in any such
proceeding.
21.Notices; Multiple Applicants; Applicant Status; Interpretation; Severability;
Multiple Roles.
(a)All notices and other communications under this Agreement shall be sent, if
to Applicant or a Subsidiary Applicant that is a party to this Agreement on the
date hereof, to its address or fax number indicated on its signature page to
this Agreement, if to any Subsidiary Applicant that after the date hereof
becomes a party to this Agreement, at its address specified in the Adherence
Agreement pursuant to which it became a Subsidiary Applicant, and, if to Issuer,
to its address shown above, Attention: Letter of Credit Department, or by fax to
(212) 797-0780, or as to any of the foregoing, to such other address or fax
number as it may notify to the other parties hereto in writing. No such notice
shall be effective until actually received by Issuer's Letter of Credit
Department or by Applicant or Subsidiary Applicant, as applicable, unless the
intended recipient fails to maintain, or fails to notify, the other parties of
any relevant change of its name, address or number(s), in which case such notice
shall be effective when sent in accordance with this Agreement. Notices and
other communications hereunder, including a signed application for a Credit, may
also be delivered or furnished by other methods of electronic communications
such as email; provided that, unless otherwise agreed in writing by Applicant,
Subsidiary Applicants, if any, and Issuer, the recipient thereof shall have the
option in its sole discretion whether or not to treat it as received and
effective under this Agreement.

8

--------------------------------------------------------------------------------

(b)If this Agreement is signed by two or more Persons as "Applicants", (i) each
shall be deemed an "Applicant" hereunder and be jointly and severally liable for
all the Obligations, (ii) the release, waiver, instruction or consent of any
Applicant shall be sufficient to bind each Applicant with respect to this
Agreement, the Credit or any claims arising under or in connection with this
Agreement or the Credit, (iii) any Event of Default, regardless of fault, shall
be deemed an Event of Default as to all Applicants, (iv) delivery by Issuer of
any document, notice or other communication to any Applicant shall be deemed
delivery to each Applicant, and (v) the liability of any Applicant hereunder may
from time to time, in whole or in part, be extended, modified, released or
reduced by Issuer without affecting or releasing any liability of any other
Applicant. Each Applicant agrees that its obligations hereunder are primary,
waives all discharge defenses available to a secondary obligor, and forgoes
negotiation of a separate guaranty and security agreement providing for
secondary liability to Issuer.
(c)Issuer may treat each Person that signs this Agreement and each other Person
authorized to act generally for Applicant or specifically in the matter as
actually authorized to act for Applicant in amending this Agreement, in
authorizing Issuer to issue or amend the Credit, waive any discrepancy, pay or
otherwise act under the Credit, in receiving any notice (including service of
process) in connection with this Agreement, and in agreeing to indemnify Issuer
for any action or inaction taken or proposed. Any change in the identity of
Persons authorized to act for Applicant shall be ineffective until notified in
writing to Issuer.
(d)Each Person identified in this Agreement as an Applicant represents and
warrants that (i) it acts for itself in requesting issuance of the Credit for
its account, or it acts for a Subsidiary Account Party in requesting issuance of
the Credit for such Subsidiary Account Party, and (ii) it may be identified in
the Credit as an "applicant", "account party", "client", "customer" or
"instructing party" at whose request and on whose behalf or for whose account
the Credit is issued.
(e)In this Agreement: (i) headings are included only for convenience and are not
interpretative; (ii) the term "including" means "including without limitation";
(iii) references to actions Issuer "may" take or omit to take mean "may in its
sole discretion"; (iv) unless the context requires otherwise, references herein
to Sections shall be construed to refer to Sections of this Agreement; and (v)
references to any laws or rules include any amendments thereto or successor or
replacement laws or rules.
(f)If any provision of this Agreement is held illegal or unenforceable, the
validity of the remaining provisions shall not be affected.
(g)Applicant acknowledges and agrees that (i) Issuer and its affiliates offer a
wide range of financial and related services, which may at any time include
back-office processing services on behalf of financial institutions, letter of
credit beneficiaries, and other customers; (ii) some of these customers may be
Applicant's counter-parties or competitors; and (iii) Issuer and its affiliates
may perform more than one role in relation to the Credit.
22.Successors and Assigns; Etc. This Agreement shall be binding upon Applicant
and its successors and assigns, and shall inure to the benefit of and be
enforceable by Issuer and its successors and assigns. Applicant agrees that
delivery of a signed copy or signature page of this Agreement by any electronic
means that reproduce an image of the signed signature page shall be as effective
as delivery of a manually signed original of this Agreement. Applicant shall not
transfer or otherwise assign any of its rights or obligations under this
Agreement without Issuer's prior written consent. Issuer may transfer or
otherwise assign its rights and obligations under this Agreement, in whole or in
part, with the prior written consent of Applicant (which shall not be
unreasonably withheld); provided that if an Event of Default has occurred and is
continuing, the consent of Applicant shall not be required. Issuer may grant
participations in its rights and obligations under this Agreement or the Credit,
in whole or in part, with the consent of Applicant (which shall not be
unreasonably withheld); provided that if an Event of Default has occurred and is
continuing, the consent of Applicant shall not be required; provided, further,
that (i) Issuer's obligations under this Agreement shall remain unchanged, (ii)
Issuer shall remain solely responsible to Applicant for the performance of such
obligations and (iii) Applicant shall continue to deal solely and directly with
Issuer in connection with Issuer's rights and obligations under this Agreement.
Applicant acknowledges that information pertaining to Applicant as it relates to
this Agreement or the Credit may be disclosed to actual or prospective
participants, transferees or assignees. This Agreement shall not be construed to
confer any right or benefit upon any Person other than Issuer, the Indemnified
Parties and Applicant and their respective successors and permitted assigns, and
no such Person shall be deemed a third-party beneficiary hereof, except that
Applicant's obligations under Section 5 may be enforced directly against
Applicant by a participant; provided that such enforcement shall not increase
the amount of the Obligations.
23.Modification; No Waiver. None of the terms of this Agreement may be waived,
terminated or amended orally, by course of dealing, or otherwise, except in a
writing signed by the party against whose interest the term is waived,
terminated or amended; provided that the signature of the undersigned Applicant
shall also be binding upon each

9

--------------------------------------------------------------------------------

of its affiliates that at any time is bound by any of the provisions of this
Agreement. Forbearance, failure or delay by Issuer in the exercise of a right or
remedy shall not constitute a waiver, nor shall any exercise or partial exercise
of any right or remedy preclude any further exercise of that or any other right
or remedy. Any waiver or consent by Issuer shall be effective only in the
specific instance and for the specific purpose for which it is given.
24.Entire Agreement; Remedies Cumulative. This Agreement constitutes the entire
agreement between the parties hereto concerning the subject matter hereof and
supersedes all prior or simultaneous agreements, written or oral, with respect
to the subject matter hereof. All rights and remedies of Issuer and all
obligations of Applicant under or in connection with this Agreement and any
other documents delivered in connection with this Agreement are cumulative and
in addition to those provided or available at equity or under any applicable
law.
25.Continuing Agreement; Termination. This is a continuing agreement and shall
remain in full effect until the earlier of (a) receipt by each Issuer of written
notice of termination from Applicant specifically referring to this Agreement or
(b) delivery by each Issuer to Applicant of a written notice of termination
specifically referring to this Agreement (which notice may be delivered without
regard to whether any Event of Default exists). Termination shall not release
Applicant from any liability for Obligations existing on the date of such
receipt or delivery of the termination notice, as applicable, or resulting from
or incidental to a Credit issued on or before such date or issued pursuant to
any Issuer commitment existing on such date. Upon termination of this Agreement,
(i) Applicant shall cease to request the issuance of any further Credit
hereunder or any increase or extension of any outstanding Credit hereunder and
(ii) Issuer shall have all the rights and remedies provided in Section 16.
Provisions of this Agreement relating to Taxes, indemnities, payment of costs
and expenses, exculpations and limitations on liability, waivers of immunity,
jurisdiction, and waiver of trial by jury shall survive any termination of this
Agreement, expiration of the Credit, and irrevocable and final payment of all
the Obligations.
26.Governing Law; Practice; UCP; ISP; URDG.
(a)This Agreement and the rights and obligations of the parties under or in
connection with this Agreement shall be governed by and subject to the laws of
the State of New York applicable to contracts made and to be performed in such
State (including New York General Obligations Law Section 5-1401) and applicable
federal laws of the United States of America. In the event that the Credit
expressly chooses a state or country law other than the State of New York,
Applicant shall be obligated to reimburse Issuer for payments made under the
Credit if such payment is justified under New York law or such other law.
(b)Unless Applicant specifies otherwise in its application for the Credit,
Issuer at its option may issue the Credit subject to the UCP, the ISP or the
URDG, or such later supplement to or revision of any thereof as is in effect at
the time of issuance of the Credit (collectively, the "Practices"). Issuer's
rights and remedies under the Practices shall be in addition to, and not in
limitation of, those expressly provided herein.
(c)To the extent permitted by applicable law, (i) this Agreement shall prevail
in case of conflict with the Practices or the UCC and (ii) the Practices shall
prevail in case of conflict between the Practices and the UCC.
27.Jurisdiction; Service of Process; Enforcement.
(a)Applicant consents and submits to the exclusive jurisdiction of any state or
federal court sitting in New York County, in the State of New York, for itself
and in respect of any of its property, in any action or proceeding arising under
or in connection with this Agreement or the Credit. Applicant waives any
objection to venue or any claim of forum non conveniens with respect to any
action or proceeding in any court described in this paragraph.
(b)Applicant agrees that any service of process may be served upon it by Issuer
by mail or hand delivery if sent to the address for notices to Applicant under
this Agreement or to the Person designated on the signature page(s) of this
Agreement as "Applicant's Authorized Agent," which Person Applicant now
designates as its authorized agent for the service of process.
(c)Nothing in this Agreement shall affect Issuer's right to serve process in any
other manner permitted by law or to commence legal proceedings or otherwise
proceed against Applicant in any other jurisdiction. Applicant agrees that final
judgment against it in any action or proceeding shall be enforceable in any
other jurisdiction within or outside the United States of America by suit on the
judgment, a certified copy of which shall be conclusive evidence of the
judgment.


[SIGNATURE PAGE FOLLOWS]





10

--------------------------------------------------------------------------------

28.JURY TRIAL WAIVER. EACH OF APPLICANT AND ISSUER WAIVES ANY RIGHT IT MAY HAVE
TO A JURY TRIAL OF ANY CLAIM, COUNTERCLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS AGREEMENT, THE CREDIT, OR ANY DEALINGS WITH ONE ANOTHER
RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT.
Very truly yours,
Applicant:
SunPower Corporation
(Print Name of Applicant)


By: /s/ Dennis Arriola
(Signature of Authorized Signer)


(Print Name of Authorized Signer)


(Title of Authorized Signer)
Address for notices, etc. to Applicant:
77 Rio Robles
San Jose, California 95134
Attention: Dennis Arriola
Telephone number: 408-240-5500
Fax number: 408-240-5404

Applicant's jurisdiction of organization, organization type & organizational
number (if applicable):
Jurisdiction: Delaware________
Organization Type: Corporation
Organizational Number: 3808702


Applicant's Social Security or Federal tax identification number (if
applicable): 94-3008969     


Applicant's Authorized Agent (for service of process per Section 27(b)):


Print Name: The Corporation Trust Company    
Complete Address: Corporation Trust Center, 1209 Orange Street, Wilmington, DE
19801    
(which must be in the State of New York)
Subsidiary Applicant:
SunPower Corporation, Systems
(Print Name of Subsidiary Applicant)


By: /s/ Dennis Arriola
(Signature of Authorized Signer)
_______________
(Print Name of Authorized Signer)
_______________
(Title of Authorized Signer)
Address for notices, etc. to Subsidiary Applicant:
77 Rio Robles
San Jose, California 95134
Attention: Dennis Arriolo
Telephone number: 408-240-5500
Fax number: 408-240-5404

ACCEPTED AND AGREED TO:
ACCEPTED AND AGREED TO:
 
 
DEUTSCHE BANK AG
NEW YORK BRANCH
DEUTSCHE BANK
TRUST COMPANY AMERICAS
 
 
By: /s/ Alida Lado
Name: Alida Lado
Title: V.P.
By: /s/ Stephen Freeman
Name: Stephen Freeman
Title: Director
 
 
By: /s/ Shirley James
Name: Shirley James
Title: VP
By: /s/ Tracy Mantone
Name: Tracy Mantone
Title: Vice President






--------------------------------------------------------------------------------

SCHEDULE I to Continuing Agreement for Standby Letters of Credit and Demand
Guarantees dated September 27, 2011 among SunPower Corporation, Deutsche Bank AG
New York Branch, Deutsche Bank Trust Company Americas and the other parties
thereto from time to time


SUBSIDIARY ACCOUNT PARTIES


Listed below are the initial Subsidiary Account Parties proposed by Applicant.
Unless each Issuer accepts and agrees to such Subsidiary Account Parties by
signing below in its sole discretion, the list below shall be deemed to indicate
"None."
Exact Legal Name of Subsidiary Account Party
Jurisdiction and Type of Organization
None
None



Applicant may from time to time propose additional Subsidiary Account Parties on
a supplement to this Schedule I, but they shall not become Subsidiary Account
Parties without the written approval of each Issuer in its sole discretion.
Dated as of September 27, 2011.




 
SUNPOWER CORPORATION
 
 
 


By: /s/ Dennis Arriola
Name: Dennis Arriola
Title: EVP & CFO
 
 
ACCEPTED AND AGREED TO:
ACCEPTED AND AGREED TO:
 
 
DEUTSCHE BANK AG
NEW YORK BRANCH
DEUTSCHE BANK
TRUST COMPANY AMERICAS
 
 


By: /s/ Alida Lado
Name: Alida Lado
Title: V.P.


By: /s/ Tracy Mantone
Name: Tracy Mantone
Title: Vice President
 
 


By: /s/ Shirley James
Name: Shirley James
Title: VP


By: /s/ Stephen Freeman
Name: Stephen Freeman
Title: Director








--------------------------------------------------------------------------------

EXHIBIT A to Continuing Agreement for Standby Letters of Credit and Demand
Guarantees dated September 27, 2011 among SunPower Corporation, Deutsche Bank AG
New York Branch, Deutsche Bank Trust Company Americas and the other parties
thereto from time to time



ADHERENCE AGREEMENT FOR SUBSIDIARY APPLICANTS


Deutsche Bank AG New York Branch and
_______________________________
Deutsche Bank Trust Company Americas
(insert date)
60 Wall Street
 
New York, New York 10005-2858
 

Re:
Continuing Agreement for Standby Letters of Credit and Demand Guarantees dated
September 27, 2011 among SunPower Corporation, Deutsche Bank AG New York Branch,
Deutsche Bank Trust Company Americas and the other parties thereto from time to
time, (as amended, supplemented or otherwise modified from time to time, the
"Agreement")

Ladies and Gentlemen:
Capitalized terms used but not otherwise defined herein shall have the
respective meanings assigned thereto in the Agreement.
We hereby agree to be a Subsidiary Applicant upon the terms and subject to the
conditions set forth in the Agreement, including, without limitation, that
pursuant to Section 4(d) of the Agreement we shall be jointly and severally
liable with Applicant to Issuer for all the reimbursement, indemnification and
other obligations, representations, warranties and other agreements of Applicant
in respect of any Credit requested by us.
Except as expressly modified by this letter, all provisions of the Agreement
remain in full force and effect. This letter shall be governed by the laws of
the State of New York, without regard to principles of conflict of laws. This
letter shall become effective as of the date hereof.
Address:


__________________________________________________
__________________________________________________
Attention: _____________________________________
Telephone:_____________________________________
Facsimile: _____________________________________
Very truly yours,


___________________________________________
(Name of Subsidiary Applicant)


By: ____________________________________
Name:
Title:



ACCEPTED AND AGREED:
___________________________________________________    
(Name of Applicant)


By: ________________________________________________    
Name:
Title:
DEUTSCHE BANK AG NEW YORK BRANCH
DEUTSCHE BANK TRUST COMPANY AMERICAS
 
 
By: ______________________________
Name:
Title:
By: ______________________________
Name:
Title:
 
 
By: ______________________________
Name:
Title:
By: ______________________________
Name:
Title:






--------------------------------------------------------------------------------

EXHIBIT B to Continuing Agreement for Standby Letters of Credit and Demand
Guarantees dated September 27, 2011 among SunPower Corporation, Deutsche Bank AG
New York Branch, Deutsche Bank Trust Company Americas and the other parties
thereto from time to time



NOTICE OF TERMINATION


Reference is made to the Continuing Agreement for Standby Letters of Credit and
Demand Guarantees dated September 27, 2011 among SunPower Corporation, Deutsche
Bank AG New York Branch, Deutsche Bank Trust Company Americas and the other
parties thereto from time to time (as amended, supplemented or otherwise
modified from time to time, the "Continuing Agreement"; capitalized terms used
but not otherwise defined herein shall have the respective meanings assigned
thereto in the Continuing Agreement).
Applicant hereby notifies Issuer that (insert applicable Subsidiary Applicant's
name) _____________________ (the "Terminating Subsidiary Applicant") shall cease
to be a "Subsidiary Applicant" under the Continuing Agreement.
Applicant acknowledges and agrees that notwithstanding the preceding sentence,
this Notice of Termination will not become effective until such time as all
Obligations of Terminating Subsidiary Applicant shall have been paid in full in
cash and all Credits issued at the request of Terminating Subsidiary Applicant
shall have expired without any pending drawing or terminated; provided that this
Notice of Termination shall be effective as of the date hereof to terminate
Terminating Subsidiary Applicant's right to request the issuance of any new
Credits under the Continuing Agreement or any increase in the amount of any
other Credit.






Dated as of: _________,
20__                _____________________________________________
(Name of Applicant)


By: ______________________________________        
Name:
Title:

















--------------------------------------------------------------------------------

[dbfull.jpg]

Letter of Credit or Demand Guarantee number: _________________
APPLICATION FOR IRREVOCABLE STANDBY LETTER OF CREDIT OR DEMAND GUARANTEE
UNDER CONTINUING AGREEMENT FOR STANDBY LETTERS OF CREDIT AND DEMAND GUARANTEES
Applicant (Full name and address):




Issuing Bank:
Deutsche Bank AG New York Branch or
Deutsche Bank Trust Company Americas
60 Wall Street
New York, New York 10005
Date of Application:
Expiry Date:


Place of Expiry:
¨ Issue by (air) mail ¨ with brief advice by
                                                        teletransmission
¨ Issue by teletransmission
¨ Issue by courier
¨ Applicant to arrange pick-up
¨ Issue by other (specify):
 
Beneficiary (Full name and address):






Name and Jurisdiction of Organization of any Subsidiary Account Party for this
Credit (or specify "None"):
Confirmation of the Credit:
¨ not requested ¨ requested ¨ authorized if
                                                                 requested by
                                                                 Beneficiary
Currency and Amount in Figures and Words (Please use ISO Currency Codes):
¨ Credit to be issued with the terms and conditions set
        forth in the attached specimen.
 
Credit available against the document(s) detailed herein:
¨ Beneficiary's sight draft(s) drawn on Issuing Bank
¨ Original Credit and any and all amendments to the Credit
¨ Beneficiary's signed and dated statement, reading as follows:
¨ Other documents (specify issuer(s) and data content):


Credit to be issued subject to (check one):
¨ International Standby Practices 1998, International Chamber of Commerce
Publication No. 590 (ISP98), or such later
        revision thereof as may be in effect when the Credit is issued.
¨ Uniform Rules for Demand Guarantees, 2010 Revision, International Chamber of
Commerce Publication No. 758.
¨ Uniform Customs and Practice for Documentary Credits, 2007 Revision,
International Chamber of Commerce
        Publication No. 600 (UCP 600), or such later revision thereof as may be
in effect when the Credit is issued.
¨ See attached for additional instructions
¨ Check if only a single drawing for all or a portion of the
        amount of the Credit is permitted
The undersigned requests you to issue your irrevocable letter of credit, demand
guarantee or similar undertaking (herein called the "Credit"), substantially in
accordance with these instructions (marked (x) where appropriate). The
undersigned agrees to be bound in respect of the Credit by the terms and
conditions of the Continuing Agreement for Standby Letters of Credit and Demand
Guarantees dated September 27, 2011 as amended, supplemented or otherwise
modified from time to time, made by the undersigned (and, if applicable, one or
more other parties) to Deutsche Bank AG New York Branch and Deutsche Bank Trust
Company Americas (which Agreement you may have received by fax transmission).
The undersigned represents and warrants to you that (i) no Event of Default (as
defined in such Agreement) or other event that with notice or lapse of time or
both would constitute such an Event of Default has occurred and is continuing or
would result from the issuance of the requested Credit and (ii) all
representations and warranties contained in such Agreement are true and correct
in all material respects as of the date hereof and shall be true and correct in
all material respects immediately after issuance of the requested Credit.
Applicant's or Subsidiary Applicant's Name:
By: ________________________________________
Print Name:
Title:

THIS IS AN IMPORTANT LEGAL DOCUMENT. CONSULT WITH YOUR LEGAL COUNSEL.